Citation Nr: 1001988	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In November 2008, a travel board hearing was held before the 
undersigned Veterans Law Judge (VLJ).  In April 2009, the 
Board remanded this case for additional development.  It has 
since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2009 remand directed that the RO arrange for a VA 
examination and obtain a medical opinion regarding whether 
any current low back disorder began during the Veteran's 
period of active service.  In making this determination, the 
examiner was asked to specifically address the import of the 
lack of treatment or diagnoses of any back disorder in the 
post service treatment records; and the December 2008 medical 
opinion that there was a significant possibility that current 
chronic back pain was most likely caused by or related to 
service.  If the December 2008 opinion was determined to be 
speculative, the examiner was requested to explain the basis 
for that finding.  

The Veteran was provided a VA examination in July 2009.  
Regarding etiology of the current back disability, the 
examiner stated "I cannot resolve this issue without 
resorting to mere speculation."  The examiner did not, 
however, provide a rationale for this statement, nor did he 
address the information requested by the Board.  

In the December 2009 post-remand brief, the representative 
argued that the examination was inadequate and that the case 
should be remanded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records pertaining 
to any treatment for the Veteran's low back 
disorder since February 2009.  All records 
obtained or responses received should be 
associated with the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  Thereafter, request an addendum from 
the VA examiner who conducted the July 
2009 examination.  The claims file must be 
available for review.  The examiner must 
opine whether it is at least as likely as 
not that any current chronic low back 
disorder began during the Veteran's active 
duty service between April 1964 and March 
1967.  In answering this question, the 
examiner must specifically address the 
import of the lack of treatment or 
diagnoses of any back disorder in post 
service treatment records, including VA 
treatment records from 2002 to the 
present; and the December 2008 VA treating 
physician's opinion that he had "to 
assume that there (was) a significant 
possibility that his current chronic back 
pain (was) most likely caused by or the 
result of his military service."  If the 
December 2008 VA treating physician's 
opinion is judged to be speculative, the 
basis for that finding must be explained 
in detail.  A complete rationale must be 
provided for any opinion expressed.  

If the examiner is still unable to provide 
the requested opinion without resorting to 
speculation, he must provide a rationale 
for his statement, to include 
consideration of the information cited 
above.  

If the July 2009 VA examiner is 
unavailable, the Veteran must be provided 
a new VA examination, and a report must be 
provided that is responsive to the Board's 
queries.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO/AMC must implement 
corrective procedures at once.  

4.  If an additional examination is 
necessary, the Veteran should be notified 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report as scheduled, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for a 
low back disorder.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


